Citation Nr: 1720137	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. THE AOJ IS ADVISED THAT THE VETERAN'S CLAIM OF SERVICE CONNECTION FOR A MENTAL DISORDER, INCLUDING PTSD, HAS BEEN PENDING SINCE AUGUST 1996. 


REMAND

Remand is required to afford the Veteran a VA examination to determine whether he has a current acquired psychiatric disorder to include but not limited to PTSD or had such psychiatric disorder at any time during the course of this appeal (i.e., from August 1996, date he filed his claim for service connection for PTSD) that onset due to event or circumstance of his period of service. See McClain v. Nicholson, 21 Vet.App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran and his representative that he may submit any medical or non-medical evidence in support of his claim of service connection and assist in its retrieval. 

2. Obtain an addendum opinion from the psychologist who conducted the March 2016 VA PTSD examination or other qualified psychiatrist or psychologist, to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD. The claims file should be made available to the psychologist for review. 

The psychologist (or other qualified psychiatrist or psychologist) should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the psychologist (or other qualified psychiatrist or psychologist) should provide an opinion with supporting explanations as to the following: 
 
Does the Veteran have a current diagnosis of a psychiatric disorder, to include PTSD?

If the Veteran does not have a current diagnosis of a psychiatric disorder, did the Veteran have a diagnosis of a psychiatric disorder AT ANY POINT SINCE AUGUST 1996 (Even if not now active)?

Did the Veteran's psychiatric disorder (current or existing at any time since August 1996) have its onset due to event or circumstance of his period of service?

As indicated above, the psychologist or psychiatrist must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*A service treatment record report of psychiatric evaluation reflecting that the Veteran was diagnosed with inadequate personality; chronic, mild, evasion of responsibility; inadaptability; low stress tolerance; and, inefficiency. VBMS Entry June 17, 2011.

*September 1996 VA treatment record reflecting a diagnosis of chronic PTSD. VBMS Entry December 16, 1996, p.13/20.

*The September 1998 report of VA examination reflecting a diagnosis of anxiety disorder, not otherwise specified, with some features of PTSD. VBMS Entry September 19, 1998.

*An August 2010 VA mental health psychiatry clinic note that reflects that the Veteran had a diagnosis of PTSD. VBMS Entry June 17, 2011, p. 1-5/27.

*The July 2011 report of VA examination that reflects the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. The psychologist explained that in order to have a psychiatric diagnosis, symptoms must cause significant distress or impairment in some area of psychosocial functioning. The psychologist noted that the Veteran denied that this was the case (i.e., he had significant distress or impairment in some area of psychosocial functioning). VBMS Entry July 12, 2011.

*The March 2016 report of VA examination that reflects the Veteran did not have a diagnosis of PTSD that conforms to the DSM-5 criteria. The psychologist also noted that the Veteran does not have any other mental disorder that conforms with DSM-5 criteria. The psychologist concluded that the Veteran does not meet the full criteria for any psychiatric disorder, including PTSD. VBMS Entry March 30, 2016.

A thorough explanation must be provided for the opinion rendered. If the psychologist or psychiatrist cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, readjudicate the claim in light of all the evidence of record. REITERATING, THE CLAIM HAS BEEN PENDING SINCE AUGUST 1996. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

If indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


